Exhibit A
                                      Supplemental Post-Hearing Class List
     Last Name     First Name      Det Location     Init Book-      Subsequent       Subsequent Bond        Attorney of Record
                                                     In Date       Bond Hearing       Hearing - date
                                                                      (Y/N)            and outcome

    Ahmed        Mohammad          WYATTRI         07/06/2019           NO                                 Thapa, Chanda,
                 Kamal                                                                                     347-820-2393
                                                                                                           ct@chandalaw.com

    Kikweta      Gloria            PLYMOMA         11/22/2019           NO                                 Callanan, William
                 Tudiabioko                                                                                Joseph,
                                                                                                           617-821-5538

    Castillo-    Gabriel           BRINDMA         08/05/2019           NO                                 Formica, Glenn
    Malpica 1                                                                                              Louis,
                                                                                                           203-787-1946




1
 It is unclear whether Mr. Castillo-Malpica is a member of the Brito class. However, in the abundance of caution, the Government
provided his information to class counsel.
